351 So. 2d 367 (1977)
Joseph DAWSON and Utica Mutual Insurance Company, Appellants,
v.
Linda SCHEBEN, John H. Quinn, John H. Glenn, Henri Landwrith and Wallace Schoetielkotle, D/B/a Holiday Inn of Altamonte Springs, Florida, and Home Insurance Company, Etc., Appellees.
Nos. 77-561, 77-562.
District Court of Appeal of Florida, Fourth District.
October 25, 1977.
C. Chobee Ebbets of Gosney, Cameron & Parsons, Orlando, for appellants.
Nolan Carter, Orlando, for appellee-Scheben.
Duncan B. Dowling, III, of Rogers & Dowling, Orlando, for appellees-Quinn et al.
ALDERMAN, Chief Judge.
These consolidated interlocutory appeals involve two orders of the trial court in a negligence case. Linda Scheben, the plaintiff, alleged that Joseph Dawson injured her by falling on her when he became involved in an altercation with an unidentified man in the lobby of a Holiday Inn. Dawson filed a third party complaint seeking contribution from the Holiday Inn.
One of the orders appealed from granted summary judgment to the plaintiff, Scheben, on the issue of liability, leaving only the question of damages to be settled by jury trial. The other order granted summary judgment for the third party defendants on Dawson's claim for contribution. We reverse both orders. The record shows that factual issues exist which preclude summary judgments. City of Orlando v. Ashlock, 342 So. 2d 1002 (Fla. 4th DCA 1977). Additionally, different inferences might be drawn even from some of the undisputed facts. Cincinnati Insurance Co. v. Schneider, 349 So. 2d 728 (Fla. 4th DCA, opinion filed August 23, 1977).
REVERSED and REMANDED.
DOWNEY and LETTS, JJ., concur.